Action in behalf of Gladys Taylor, an infant, to recover damages for personal injury suffered on account of defendants' negligence in the operation of a cotton gin. Upon a verdict a judgment was rendered in favor of plaintiff. No error.
This case was tried carefully and correctly. No error appears to defendants' prejudice. The doctrines laid down in Fry v. Utilities Co.,183 N.C. 288; Ferrell v. Cotton Mills, 157 N.C. 536; Graham v. Power Co.,189 N.C. 381, were in all respects followed by the learned and careful trial judge. There is
No error.